DREW and ADKINS, JJ.
(concurring specially):
We concur in the opinion for the reason that Chapter 70-989 merely freezes automobile insurance rates for the limited period of 120 days so that the Legislature may reconsider and re-evaluate the present insurance code of Florida and rates charged thereunder. The period of 120 days is a reasonable period. If the freezing of rates was for a more extended period of time, there would be serious questions of a constitutional nature in the legislation. The Legislature does not have the constitutional authority to permanently establish rates for automobile insurance without providing an opportunity to be heard by interested parties and provisions for judicial review.
The majority opinion applies only to Chapter 70-989, Laws of Florida, and should not be taken or considered as a general expression authorizing the Legislature to arbitrarily establish rates for automobile insurance.
ROBERTS, Acting C. J., and BOYD, J., concur.